Citation Nr: 0808951	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  02-03 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
arthritis of the left ankle, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for a low back disorder 
secondary to service-connected left ankle disability.

3.  Entitlement to service connection for a neck disorder, 
including secondary to service-connected left ankle 
disability.

4.  Entitlement to service connection for a lower leg 
disorder, claimed as secondary to service-connected left 
ankle disability.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a bilateral knee 
disorder.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1977.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  An April 2001 rating decision denied 
claims for service connection on a secondary basis for leg, 
back and neck conditions, and granted an increased rating, to 
20 percent, for the veteran's service-connected left ankle 
disorder.  A September 2004 rating decision denied claims for 
service connection for PTSD and a bilateral knee disorder.

The issues of entitlement to service connection for a low 
back disorder, a neck disorder, a lower leg disorder, and 
hypertension, and entitlement to an increased rating for 
service-connected left ankle disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.

3.  A chronic bilateral knee disorder was not manifested in 
service or for many years following service discharge, and 
has not been related by competent medical evidence to any 
disease or injury sustained during the veteran's period of 
service.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2007).

2.  A bilateral knee disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

A grant of service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) 
(2007).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. §§  
U.S.C.A. § 1154(b) (West 2002); 38 U.S.C.A. §§  C.F.R. § 
3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the veteran's claim fails because there is no 
evidence that the veteran sustained a qualifying in-service 
stressor.  

The preponderance of the evidence shows that the veteran did 
not engage in combat with the enemy.  The veteran has not 
asserted that he engaged in combat with the enemy; his 
service personnel records do not show that he was ever in 
combat; and his service medical records do not show any 
indicia of combat participation or exposure, nor combat-
related complaints, treatment, or diagnosis.  He was not 
awarded any combat medals or decorations.  The personnel 
records show that the veteran worked as a lineman and pole 
lineman while attached to the 258th Signal Company.  

For these reasons, the Board of Veterans' Appeals (Board) 
finds that the veteran did not engage in combat with the 
enemy within the meaning of 38 U.S.C.A. § 1154(b).  There is 
no evidence which could support such a finding, and there is 
substantial evidence which supports a conclusion that he did 
not participate in combat.  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Accordingly, his statements and testimony 
concerning the alleged stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  Id.

The veteran has testified that he served in Korea during the 
Vietnam conflict.  During his time in Korea, in September 
1970, he reported that he heard shots one night and 
discovered that a security guard that guarded the perimeter 
of the compound had killed a North Korean infiltrator who was 
trying to get into the compound.  See July 2006 hearing 
transcript at 2 and 5.  In a December 2004 written statement 
he indicated that he was "near the DMZ [demilitarized zone 
separating North and South Korea]" when this incident 
occurred.  He also testified that during his time in Korea 
there was a big riot where a few Korean police were killed.  
See July 2006 hearing transcript at 3 and 5.

None of the other evidence in the claims file constitutes 
"credible supporting evidence," required by 38 C.F.R. 
§ 3.304(f), that any claimed stressor actually occurred.  
Corroborating the existence of a stressor need not be limited 
to that which is available in service department records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The veteran's service personnel records show that he was 
stationed in Korea between July 1970 and August 1971.  A 
response from the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly CURR) noted that 
DMZ incident files from 1967 to 2001 and the Center for 
Military History Chronology of North Korean Provocations from 
1950 to 2003 had been reviewed, but there was no record of a 
North Korean being killed in the DMZ in 1970.  Further, JSRRC 
research revealed that the veteran's unit, the 258th Signal 
Company, was not located at the DMZ but was located at Camp 
Eiler, near Kimpo airfield, by Seoul, Korea.  Seoul is 
approximately 30 miles south of the DMZ.  CURR also was 
unable to verify any major riots in Korea during the period 
in question.  The morning reports for the veteran's company 
were also searched by revealed no remarks with regard to the 
veteran.

At least one VA health care provider has diagnosed PTSD.  See 
November 15, 2005, VA psychiatrist outpatient treatment note.  
However, as explained above, the preponderance of the 
evidence leads to the conclusion that the veteran did not 
serve in combat.  Further, credible supporting evidence of 
the occurrence of an in-service stressor cannot consist 
solely of after-the-fact reports of such stressors by the 
veteran to a medical care provider, even where the provider 
expresses "no doubts as to [the veteran's] honesty in his 
reports."  See Moreau at 395-6.

Accordingly, as the preponderance of the evidence does not 
support a finding that the veteran engaged in combat with the 
enemy.  In the absence of evidence to support the veteran's 
alleged in-service stressors, service connection for PTSD is 
denied.  38 C.F.R. § 3.304(f).  

Bilateral knee disorder

The veteran contends that service connection is warranted for 
a bilateral knee disorder either on a direct basis or as 
secondary to his service-connected left ankle disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for a disability that is proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310.  Service connection for a bilateral knee 
disorder is not warranted on a direct or secondary basis 
because the preponderance of the evidence is against finding 
that the veteran's current bilateral knee disorder is related 
to service or a service-connected disability.  

The veteran testified in July 2006 that he experienced knee 
pain in service after climbing a pole ladder for several 
months, and he was placed on a limited profile.  A review of 
the service medical records reflects that the veteran 
complained of bilateral knee pain in March 1969 since running 
in basic training several months previously.  X-rays were 
within normal limits, and he was assessed with tendonitis.  A 
March 1970 record reveals that he was placed on a limited 
profile for one week due to inflamed tendons in the knees.  A 
May 1970 record assessed inflamed tendons in the knees and 
the veteran was placed on profile.  The remainder of the 
service medical records, including the January 1977 
separation examination, reveal no further complaints, 
treatment, or diagnosis referable to the knees.

The first post-service medical record which refers to a knee 
disorder is dated in 2005, over 26 years after the veteran's 
period of service ended.  See September 2005 Auburn 
Orthopaedic Clinic record.  The veteran has reported several 
times that he first sought treatment for his knees after 
service in 2005.  See July 2006 hearing transcript at 7 and 
November 2006 VA examination report.  Evidence of such a 
prolonged period without apparent medical complaint weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, while the veteran is competent to report 
what he experienced, in view of the absence of any evidence 
of complaints for over 30 years, the Board accords his 
current assertions little probative weight.  

The medical evidence dated since 2005 in the claims folders 
includes diagnoses of old Osgood-Schlatter's disease with 
patellar tendonitis and bilateral Baker's cyst of the knee 
consistent with a posterior horn tear of the medial meniscus 
(September 2005 Auburn Orthopaedic Clinic record) as well as 
bilateral degenerative joint disease of the knees (November 
2006 VA examination report).

The claim is denied because the preponderance of the evidence 
shows that there is no nexus between any current knee 
diagnosis and service or a service-connected disability.  
While the veteran has stated that his current knee problems 
are related to service, as a lay person, he has no competence 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran is competent to relate his observable symptoms, like 
knee pain, his statements in support of the claim are 
outweighed by the medical evidence.  

The record contains no competent medical opinion which 
provides a nexus between any of the diagnosed knee 
disabilities and service or a service-connected disability.  
The only competent medical opinion which addresses this 
issue, the November 2006 VA examination report, does not 
support the claim.  The examiner opined that "it is less 
likely as not that the posttraumatic arthritis of the left 
ankle caused or aggravated the bilateral knee degenerative 
arthritis."  The examiner's rationale for this conclusion 
was that "[a] hiatus of seeking care for 35 years suggests 
that the condition of his knees resulted from the normal 
aging process in this patient."  Thus, the medical evidence 
shows that the normal aging process, not the veteran's 
service-connected left ankle disorder or an incident in 
service, caused his current knee problems.

While the Board has sympathetically considered the arguments 
advanced by the appellant, it concludes that the 
preponderance of the evidence is against the claim on appeal.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107.  

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant on September 2003 (with regard 
to the PTSD claim) and March 2004 (with regard to the 
bilateral knee claim) that fully addressed all four notice 
elements and were sent prior to the initial AOJ decision in 
this matter in September 2004.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the notice provided in a March 2006 letter 
addressed the rating criteria or effective date provisions 
that are pertinent to the appellant's claims.  The Dingess 
notice was not satisfied prior to the initial unfavorable 
decision on the claims by the AOJ.  However, this error was 
cured by the issuance of the May 2007 supplemental statement 
of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or SSOC, is sufficient to cure a timing defect).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, service medical records, and service 
personnel records.  VA has also developed responses from 
JSRRC.  The veteran submitted private treatment records from 
the Auburn Orthopaedic Clinic and the Hughston Clinic in 
Columbus, Georgia.  He was also provided an opportunity to 
set forth his contentions during an RO hearing in 2006.  With 
regard to the knee claim, the appellant was afforded a VA 
medical examination in November 2006.

With regard to the PTSD claim, an examination and/or medical 
opinion does not need to be obtained.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  One of the four factors is whether there is evidence 
establishing that an event, injury, or disease occurred in 
service.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In this case, as explained above, the evidence does not 
establish that the requisite stressor occurred in service.  
As a result, no medical examination or opinion needs to be 
obtained.

While the veteran has reported that he received Social 
Security Administration (SSA) disability benefits for the 
disabilities at issue in this appeal, attempts to develop 
these records were unsuccessful.  A March 2006 response from 
the SSA revealed that the veteran's folder was not located 
after an exhaustive and comprehensive search; accordingly, 
the duty to assist has been satisfied in this regard.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.


REMAND

A remand is necessary with regard to the left ankle, leg, 
back, and neck claims because the veteran has not received a 
VCAA notice letter with regard to those claims.  Also, recent 
treatment records should be developed from the VA facilities 
where the veteran receives treatment for these disorders.  In 
addition, the veteran testified that he was receiving 
treatment for his claimed conditions from a D. Daniels, M.D.  
See June 2003 hearing transcript at 4.  While the record 
contains an October 2003 written statement from Dr. Daniels, 
copies of Dr. Daniels' treatment records would be pertinent 
to the claims on appeal and should be developed.  The record 
also contains written statements from K. G. Edwards, M.D.; 
however, copies of Dr. Edwards' treatment records have not 
been associated with the claims folder.  

With regard to the low back claim, a VA examination and 
medical opinion is warranted.  The veteran has provided 
nearly identical February 2004 and July 2006 opinions from 
Dr. Edwards which indicate that the veteran's left ankle 
fracture in service resulted in an alteration to his gait 
which in turn resulted in an exacerbation of degenerative 
changes in his lumbar spine.  Given that the foundation for 
Dr. Edwards' opinion is unclear, a VA examination and medical 
opinion is necessary.

The veteran's representative requested a VA examination to 
assess the current nature and severity of the service-
connected left ankle as the veteran asserts that his ankle 
has gotten worse since his last VA examination.  The last 
examination of the ankle which included ranges of motion was 
in August 2003.

With regard to the hypertension claim, the RO found in March 
2003 that service connection was not warranted for that 
disorder.  In May 2003, the RO received correspondence from 
the veteran wherein he wrote:  "Accept this as a notice of 
disagreement with the issue of hypertension."  The Board 
construes this document as a timely notice of disagreement.  
It does not appear from the record before the Board that the 
veteran has been provided with an SOC concerning that issue.  
Where an SOC has not been provided following the timely 
filing of a notice of disagreement, a remand, not a referral 
to the RO, is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Inform the claimant of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claim of entitlement to direct and 
secondary service connection for back 
(secondary only), neck, and leg 
disorders; (2) that VA will seek to 
provide; (3) that the claimant is 
expected to provide; and (4) ask the 
claimant to provide any evidence in his 
possession that pertains to the claims in 
accordance with 38 C.F.R. § 3.159(b)(1).

2.  With regard to the left ankle claim, 
the RO should notify the claimant of the 
requirements of Vazquez-Flores, namely:

(1)  That the claimant must provide, 
or ask the Secretary to obtain, 
medical or lay evidence 
demonstrating a worsening or 
increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life; 

(2)  That, generally, ankle 
disorders are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270-5274, 
and a higher rating requires 
ankylosis of the ankle, or, for an 
extraschedular rating, factors like 
frequent hospitalizations or marked 
interference with employability; 

(3)  That, should an increase in 
disability be found, a disability 
rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range 
in severity of a particular 
disability from 0% to as much as 
100% (depending on the disability 
involved), based on the nature of 
the symptoms of the condition for 
which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and 

(4)  That the notice must also 
provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the 
Secretary to obtain) that are 
relevant to establishing entitlement 
to increased compensation-e.g., 
competent lay statements describing 
symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any 
other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the 
disability.  

3.  After obtaining the necessary 
authorization from the veteran, obtain 
copies of all treatment records from:

a.  Kenneth G. Edwards, M.D., Back & 
Neck Rehab Center, 1602 20th Ave., 
Phenix City, AL  36867; and 

b.  Deborah Daniels, M.D., St. 
Francis Medical Park, Suite F-2, 
Columbus, GA  31904.

4.  Associate any pertinent VA treatment 
records with the claims folder, 
particularly treatment records from the 
VA facilities at Tuskegee, Columbus, and 
Montgomery, developed since June 2006.

5.  Schedule a VA examination to assess 
the nature and severity of the veteran's 
posttraumatic arthritis of the left 
ankle.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should provide an opinion as to 
the impact of the service-connected left 
ankle disability on the veteran's 
employability.

6.  Schedule the veteran to undergo 
comprehensive VA examination(s) to 
determine the nature, severity, and 
etiology of any disability of the low 
back.  The examiner must have an 
opportunity to review the veteran's 
claims file.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any disability of the low 
back is related to service-connected 
disability, including the service-
connected left ankle disorder.  A 
complete rationale for any opinion 
expressed should be included in the 
evaluation report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  

7.  Then, readjudicate the neck, back, 
leg, and left ankle claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued an SSOC 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board for further appellate review.

8.  The RO should issue an SOC with 
respect to the issue of entitlement to 
service connection for hypertension.  The 
veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of that issue.  The claims file 
should be returned to the Board for 
further appellate consideration as to 
this issue only if the veteran files a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


